UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SAMUEL GOWRIE, et al.,                                                           6/2/21
             Plaintiffs,                              19-CV-4714 (VM) (BCM)
      -against-
                                                      ORDER
HYSTER-YALE GROUP, INC., et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today's telephonic status and scheduling

conference, it is hereby ORDERED:

      1.     As to the current claims and parties, expert discovery will proceed as follows:

             a.      Disclosure of plaintiffs' expert evidence, including the identities and
                     written reports of experts, as required by Fed. R. Civ. P. 26(a)(2)(A), (B),
                     or (C), shall be made no later than August 2, 2021.

             b.      Disclosure of defendants' expert evidence intended solely to contradict or
                     rebut expert evidence on the same subject matter disclosed by plaintiffs
                     shall be made no later than September 15, 2021.

             c.      All expert discovery, including depositions of experts, shall be completed
                     no later than November 1, 2021.

             d.      Pre-motion conference letters with respect to summary judgment shall be
                     filed no later than 30 days after the close of discovery. Summary
                     judgment motion papers shall conform to the individual practices of the
                     district judge.

      2.     As to current defendant Eevelle, LLC (Eevelle):
             a.      Plaintiffs have informed the Court that they intend to dismiss their claims
                     against Eevelle, subject to finalization of a mutually acceptable stipulation
                     of dismissal. The parties are reminded that Fed. R. Civ. P. 41(a)(1)(A)(ii)
                     requires that such a stipulation be signed by "all parties who have
                     appeared."

             b.      Should the parties agree on the terms of a stipulation of dismissal as to
                     Eevelle, plaintiff shall file the fully executed stipulation no later than June
                     9, 2021. If no such stipulation is filed, the Court will presume that Eevelle
                     will remain as a party through the remainder of the discovery schedule.
       3.      As to former defendant Crown Equipment Corporation (Crown) and fictitiously
               named defendant "XYZ Entity #1" (XYZ):

               a.      Plaintiffs have informed the Court that they intend to (i) seek an order
                       compelling Crown to produce documents in response to a non-party
                       subpoena first served upon Crown on or about April 8, 2021, and
                       thereafter (ii) seek leave to "amend the complaint to add Crown as a
                       defendant and to add/substitute the weather shield manufacturer, seller,
                       and/or maintenance provider," previously identified only as XYZ. (Dkt.
                       No. 47, at 1). 1

               b.      Fact discovery is re-opened for the limited purpose of permitting plaintiffs
                       to pursue documents responsive to the subpoena they served upon Crown.

               c.      Any letter-motion seeking an order to compel Crown to comply with
                       plaintiffs' subpoena shall be filed no later than June 9, 2021, in
                       accordance with Local Civil Rule 37.2 and Moses Ind. Prac. § 2(b).

               d.      Crown's opposition letter, if any, shall be filed no later than June 14,
                       2021.

               e.      Any motion to amend the complaint to add Crown and/or the designer,
                       manufacturer, seller, and/or maintainer of the weather shield as a
                       defendant shall be filed no later than 20 days after Crown has produced its
                       "maintenance file." See Joint Letter dated May 27, 2021, at 1.




1
  In their complaint, filed in state court on January 14, 2019, plaintiffs allege on information and
belief that Crown (along with defendants Hyster-Yale Group, Inc. and affiliates) "manufactured,
serviced and maintained" the forklift that plaintiff Samuel Gowrie was operating when he was
injured, including the forklift's "weather shield," which blew into Gowrie's face and allegedly
blinded him on January 15, 2016. See Compl. (Dkt. No. 1-1) ¶ 5. Plaintiffs further allege that
Eevelle "sold and manufactured" the weather shield, which was designed either by Eevelle or by
fictitiously-named defendant XYZ. Id. ¶¶ 8-9. Crown never answered or appeared. On October
7, 2020 – apparently based on conversations among counsel – plaintiffs came to the conclusion
that Crown was not responsible for maintaining the forklift or its weather shield, and dismissed
all of their claims against Crown voluntarily pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). See Not.
of Vol. Dismissal (Dkt. Nos. 35, 38). Thereafter, following an inspection of the equipment,
Eevelle advised that it "was neither the manufacturer nor seller of the weather shield." See Joint
Ltr. dated Dec. 7, 2020 (Dkt. No. 39) at 1. Based on further conversations among counsel,
however, plaintiffs have changed their minds about Crown, and now believe that it was in fact
responsible for maintaining the forklift and its weather shield. See Pl. Ltr. dated April 7, 2021
(Dkt. No. 41) at 1. Plaintiffs further believe that Crown possesses documents that will both
confirm its maintenance responsibilities and identify the true manufacturer of the weather shield.
See Joint Ltr. dated May 27, 2021 (Dkt. No. 47) at 1.
                                                 2
      4.    Plaintiffs shall promptly serve a copy of this Order on Crown and file proof of
            such service on the docket.

Dated: New York, New York
       June 2, 2021
                                        SO ORDERED.



                                        ________________________________
                                        BARBARA MOSES
                                        United States Magistrate Judge




                                           3
